Citation Nr: 1546545	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected sarcoidosis with bronchial asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014 the Board remanded the claim for additional development, which has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

For the entire rating period on appeal, sarcoidosis with bronchial asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and pulmonary function test (PFT) findings show no worse than FEV-1 (Forced Expiratory Volume in one second) score of 61 percent predicted, and a FEV-1/FVC (Forced Vital Capacity) score of 63 percent.

CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for sarcoidosis with bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6602, 6846 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in December 2009.  The case was last readjudicated in October 2014. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the appeal the Veteran's service-connected sarcoidosis with bronchial asthma is rated as 30 percent disabling pursuant to Diagnostic Code (DC) 6602.  38 C.F.R. § 4.97, DC 6602 (2015). 

Under DC 6602, a 30 percent disability rating is warranted for bronchial asthma with Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent predicted, or; the ratio of Forced Expiratory Volume in one second to Forced    Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Id. 

A 60 percent disability rating is warranted for bronchial asthma with FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Id. 

A maximum schedular 100 percent disability rating is warranted for bronchial asthma with FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id. 

Sarcoidosis may alternatively be rated under DC 6846.  Under this code, sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated as 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated as 60 percent disabling. Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The rating schedule provides that DCs 6600-6817 and 6822-6847 will not be combined with each other.  38 C.F.R. § 4.96(a) (2015).  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  Id.  A single rating will be assigned under the DC which reflects the predominant disability   with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  

Regarding the use of pulmonary function tests (PFTs) for rating purposes, the rating schedule indicates that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator PFTs should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA treatment records show that the Veteran was seen regularly for treatment for   all medical conditions including asthma.  In November 2009 the Veteran reported having wheezing mainly when experiencing an upper respiratory infection.  Otherwise, he wheezed two to three times per week or less, the symptoms were  very mild and he rarely used Albuterol inhaler.  He denied shortness of breath or chest pain.  The impression was mild asthma with intermittent symptoms, well-controlled.

On VA examination in December 2009, the Veteran complained of sleepiness during the daytime and coughing without blood.  His treatment consisted of Albuterol sulfate inhalation, two puffs a day, as needed.  He stated that the treatment was very helpful.  The examiner found no evidence of pulmonary hypertension, right ventricular hypertrophy, cor pulmonale or congestive heart failure, pulmonary embolism, respiratory failure, chronic pulmonary thrombo-embolism, ankylosing spondylitis, or any related malignancy.  Chest x-rays revealed hyperinflated lungs with flattening of the diaphragms, and nodular density in the left lung apex, of moderate severity.  The diagnosis was sarcoidosis with moderately severe respiratory obstruction.  Pulmonary function studies revealed post bronchodilator results of FVC of 74 percent of predicted, FEV-1 of 63 percent of predicted and FEV-1/FVC ratio of 63 percent.  The examiner determined that DLCO testing was not necessary.  

Pulmonary Function testing in August 2010 revealed pre-bronchodilator testing for FVC at 78 percent predicted; FEV-1 at 64 percent of predicted, and; FEV-1/FVC at 94 percent.  The post bronchodilator tests show FVC at 87 percent; FEV-1 at 70 percent; FEV-1-1/FVC at 93 percent.  The examiner determined that DLCO testing was not necessary.  Lung volumes were within normal limits.  The increase in the relation of RV/TLC suggested gas trapping.  The FEV-1/VC ratio was reduced.  The reduced FEV-1 suggested a moderate obstructive ventilatory impairment.  The change in FEV-1 post-BD was within laboratory variability.  Diffusing capacity for carbon monoxide was within normal limits.  In November 2010, the Veteran was seen for an upper respiratory infection with some mild chest congestion.  He requested a cough medicine.  The Veteran endorsed wheezing about twice a week with his asthma.  He seldom used his inhaler.  The assessment was mild asthma, well-controlled with as needed Albuterol.

On VA examination in June 2014, the Veteran reported treatment for his service-connected sarcoidosis with bronchial asthma with inhalational bronchodilator  therapy and inhalational anti-inflammatory medication, on a daily basis.  He denied use of antibiotics, oral bronchodilators or oxygen therapy.  He did not require daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  There were no asthma attacks with episodes of respiratory failure in the previous 12 months.  He saw a physician approximately every 6 months for required care of exacerbations of his disability.  The examiner noted no other physiologic impairment or chronic hilar adenopathy, nor evidence of ophthalmologic, renal, cardiac, neurologic or other organ system involvement due to sarcoidosis.  X-rays revealed bi hilar lymphadenopathy, as well a mild prominence of the right hilum   and slight soft tissue fullness in the aorticopulmonary window.  X-ray findings were noted to be similar to radiographic findings reported in January 2013, which were consistent with the adenopathy seen in sarcoidosis.  Lungs were hyper expanded but clear of active disease, and his heart size was normal.  Pre-bronchodilator testing showed FVC at 78 percent predicted; FEV-1 at 61 percent of predicted; FEV-1/FVC at 90 percent; DLCO was 120 percent of predicted.  The post bronchodilator tests show FVC at 87 percent; FEV-1 at 68 percent; FEV-1/FVC at 91 percent; and DLCO not applicable.  The examiner found that the Veteran's respiratory condition did not impact his ability to work.

After considering the evidence of record, including the evidence discussed above, the Board finds that a disability rating in excess of 30 percent for sarcoidosis with bronchial asthma is not warranted for any period on appeal. 

In order to warrant an increased 60 percent disability rating under DC 6602 for sarcoidosis with bronchial asthma, the PFT results should show FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R § 4.97, DC 6602. 

As noted above, the Veteran's sarcoidosis with bronchial asthma has not resulted   in FEV-1 worse than 61 percent predicted or FEV-1/FVC worse than 63 percent predicted at any time during the appeal.  Likewise, the Veteran has not contended, nor does the evidence document that he was seen at least monthly by a physician for required care of exacerbations, or that he has been treated with intermittent systemic (oral or parenteral) corticosteroids at any time during the pendency of the appeal. 

Likewise, the Veteran's sarcoidosis with bronchial asthma has not resulted in the more severe PFT results required for an increased 100 percent disability rating under DC 6602.  See id.  Moreover, the Veteran has not contended, nor does the evidence document that he has experienced episodes of respiratory failure or     been treated with daily, high dose systemic corticosteroids at any time during the pendency of the appeal.  Thus, it follows that a 60 percent rating under DC 6846 is also not warranted.  Finally, there is no evidence of cor pulmonale, congestive heart failure, or progressive pulmonary disease with fever, night sweats and weight loss despite treatment, such that a 100 percent rating is warranted under DC 6846.  

In assessing the severity of the Veteran's sarcoidosis with bronchial asthma  disability, the Board has also considered the lay evidence of record.  The Veteran's history and reported symptoms have, therefore, been considered, including as presented in the medical evidence discussed above, and have been contemplated   by the disability rating that has been assigned.  Specifically, objective PFTs contemplate the difficulty resulting from decreased lung capability, which includes the Veteran's reported symptoms, such as shortness of breath and wheezing, and resulting physical limitations.  Moreover, the rating criteria also takes into account the Veteran's reports of daily inhalational or oral bronchodilator therapy, which     is consistent with the objective medical evidence of record, as well as reported physician visits approximately every six months for required care of exacerbations of his disability.  The criteria required for the next higher rating of 60 percent are not met.  

In conclusion, the Board has carefully considered the lay and medical evidence      of record, and finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 30 percent for sarcoidosis with bronchial asthma for the entire period on appeal.  

The Board has considered whether the Veteran's service connected sarcoidosis with bronchial asthma presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected sarcoidosis with bronchial asthma that are unusual or different from those contemplated by the schedular criteria.  Additionally, the Veteran does not contend and the record does not suggest that symptomatology associated with sarcoidosis with bronchial asthma required frequent hospitalization   or cause marked interference with employment.  In fact, the VA examiner in June 2014 found that the Veteran's respiratory condition did not impact his ability to work.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher  rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected sarcoidosis with bronchial asthma renders him unemployable.  As such, a claim for a TDIU due to the service-connected disability under consideration has not been reasonably raised, and no further action pursuant to Rice is required.


ORDER

A rating in excess of 30 percent for service-connected sarcoidosis with bronchial asthma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


